United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Lewisburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2228
Issued: August 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 1, 2010 appellant, through counsel, filed a timely appeal of the August 3,
2010 merit decision of the Office of Workers’ Compensation Programs terminating
compensation and modifying a wage-earning capacity determination. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits and modify its determination of her wage-earning capacity effective
September 30, 2009; and (2) whether appellant established continuing disability after
September 30, 2009.
On appeal, appellant’s attorney contends that the Office’s decision is contrary to fact and
law.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The Office accepted that on April 27, 2000 appellant, then a 41-year-old correctional
officer, sustained a strain and traumatic arthritis of the left knee as a result of making repetitive
trips up stairs at work. Appellant stopped work on the date of injury and the Office paid wageloss compensation for temporary total disability.
On September 28, 2000 the Office referred appellant to a vocational rehabilitation
counselor. The counselor identified the position of receptionist, finding that it was within the
sedentary strength category and appellant’s work restrictions. Appellant qualified for the
position based on her education and work experience and it was reasonably available in her
commuting area.2
In a December 12, 2002 decision, the Office reduced appellant’s compensation effective
that date under 5 U.S.C. § 8115 to reflect her capacity to earn wages in the constructed position
of receptionist. By decision dated December 4, 2003, the Office’s Branch of Hearings and
Review found that appellant abandoned her January 10, 2003 request for an oral hearing as she
failed to appear at the scheduled hearing.
On June 12, 2009 the Office referred appellant, together with a statement of accepted
facts and the medical record, to Dr. Michael A. MacKay, a Board-certified orthopedic surgeon,
for a second opinion medical examination on the nature and extent of her employment-related
residuals and disability. In a July 7, 2009 report, Dr. MacKay reviewed a history of the April 27,
2000 employment injuries and the statement of accepted facts. He noted that appellant
underwent nonemployment-related left knee anterior cruciate ligament reconstruction in 1978
with arthroscopy and debridement in 1999. Appellant also sustained an apparent knee work
injury 1998 that was treated with arthroscopic surgery. She also had osteoarthritis of the left
knee for which she received treatment on November 19, 1999. On physical examination,
Dr. MacKay reported essentially normal findings with swelling, tenderness, and mild valgus
instability and flexion contracture of the left knee. X-rays of the left knee showed severe
degenerative arthritis. Dr. MacKay diagnosed osteoarthritis of the left knee. He advised that the
diagnosed condition predated the accepted April 27, 2000 employment injury and was treated
towards the end of 1999. Dr. MacKay stated that there may have been some exacerbation or
aggravation of the underlying arthritis in 2000, but her condition was not caused by the accepted
employment injury. He advised that any aggravation of the diagnosed condition was purely
subjective in nature. It was impossible for Dr. MacKay to determine how much aggravation
occurred due to the April 27, 2000 employment injury based on the medical records alone. He
opined that the employment-related left knee strain had resolved and appellant’s residual
symptoms were purely an arthritic pain. Dr. MacKay noted that she did not sustain traumatic
arthritis due to the accepted employment injury. He advised that appellant continued to be
totally disabled due to her arthritic left knee condition. Appellant was unable to perform her
work duties as a correctional officer due to her severely impaired mobility. Dr. MacKay stated
that appellant’s prolonged disability was essentially due to a lack of effective treatment. He
recommended total knee replacement surgery which could significantly improve her mobility,
2

The record reveals that appellant was unable to obtain a receptionist position.

2

pain and opportunity to return to work. Alternatively, appellant could perform sedentary work
with restrictions, eight hours per day.
On August 20, 2009 the Office issued a notice of proposed termination of appellant’s
wage-loss compensation and medical benefits. It modified the December 12, 2002 decision to
reflect that appellant had zero percent loss of wage-earning capacity based on Dr. MacKay’s
medical opinion.
Appellant submitted an August 18, 2009 treatment note from Dr. Timothy J. Mosher, a
Board-certified radiologist, who related that appellant had pain in both knees and right foot and
crepitus in the left knee. Dr. Mosher listed findings on physical examination and diagnosed
bilateral knee degenerative joint disease. On August 18, 2009 he obtained an x-ray of both knees
which demonstrated moderate tricompartmental osteoarthritis of the right knee and severe
osteoarthritis of the left knee.
In a September 30, 2009 decision, the Office terminated appellant’s wage-loss
compensation and medical benefits and modified its wage-earning capacity determination to
reflect that she had no wage loss effective that date. It found that the evidence she submitted was
insufficient to overcome the weight accorded to Dr. MacKay’s opinion.
By letter dated December 17, 2009, appellant, through counsel, requested
reconsideration. In an October 31, 2009 report, Dr. Charles M. Davis, III, a Board-certified
orthopedic surgeon, reviewed Dr. MacKay’s report. He reviewed prior findings from March 22,
2000 which included a history that appellant had a twisting injury in 1999. Appellant underwent
anterior cruciate ligament and arthroscopy procedures in June 1999. Dr. Davis stated that x-rays
performed on March 22, 2000 were consistent with considerable degenerative joint disease of the
medial compartment of the left knee. He stated that the arthritic condition was likely posttraumatic in origin. Dr. Davis noted that on May 3, 2000 appellant reported increased pain in the
left knee due to her work duties, which included walking and carrying heavy objects up and
down stairs many times per day. He stated that her work duties were the largest contributing
factor to her pain. Dr. Davis recommended a sedentary job as it was likely that appellant would
continue to have difficulties as long as her job required prolonged standing and walking. He
agreed with Dr. MacKay’s opinion that appellant was currently unable to perform her
correctional officer work duties. Dr. Davis concluded that her disability was causally related to a
1999 work injury.
In an August 3, 2010 decision, the Office affirmed the September 30, 2009 decision. It
found that the medical evidence appellant submitted was insufficient to establish that she had any
continuing employment-related residuals or disability.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability

3

causally related to her employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.3
Once a loss of wage-earning capacity is determined, a modification of such a
determination is not warranted unless there is a material change in the nature and extent of the
work-related condition, the employee has been retrained or otherwise vocationally rehabilitated
or the original determination was in fact erroneous.4 The burden of proof is on the party
attempting to show the award should be modified.5
ANALYSIS
The Office accepted that appellant sustained a strain and traumatic arthritis of the left
knee while in the performance of duty on April 27, 2000. Appellant stopped working for the
employing establishment on April 27, 2000. In a December 12, 2002 decision, the Office
determined that appellant’s wage-earning capacity was represented by the constructed position of
receptionist. In decisions dated September 30, 2009 and August 3, 2010, it terminated
appellant’s wage-loss compensation and medical benefits and modified its wage-earning capacity
determination to reflect that she had no wage loss effective September 30, 2009 based on the
July 7, 2009 medical opinion of Dr. MacKay, an Office referral physician.
The Board finds that Dr. MacKay’s opinion is of diminished probative value and
insufficient to represent the weight of the medical evidence. To assure that the report of a
medical specialist is based upon a proper factual background, the Office provides information to
the physician through the preparation of a statement of accepted facts.6 The Office provided
Dr. MacKay with a statement of accepted facts indicating that it had accepted that appellant
sustained a strain and traumatic arthritis of the left knee. Dr. MacKay opined that appellant no
longer had any residuals of her employment-related left knee strain and, while she could not
perform her regular duties as a correctional officer, she could perform sedentary work with
restrictions, eight hours per day. He further opined that she did not sustain traumatic arthritis
due to the accepted April 27, 2000 employment injury. Dr. MacKay noted a diagnosis of left
knee osteoarthritis. He advised that appellant’s residual pain was arthritic. Dr. MacKay found
that her continued total disability was due to the left knee osteoarthritis which he found not to be
causally related to the April 27, 2000 employment injury. He advised that the diagnosed
condition predated the accepted employment injury, noting that appellant received treatment in
late 1999. Office procedures provide that accepted conditions must be included in a statement of
accepted facts and further provide that, when a second opinion specialist renders a medical
opinion based on a statement of accepted facts which is incomplete or inaccurate or does not use

3

Jason C. Armstrong, 40 ECAB 907 (1989).

4

George W. Coleman, 38 ECAB 782, 788 (1987); Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).

5

Jack E. Rohrabaugh, 38 ECAB 186, 190 (1986).

6

Helen Casillas, 46 ECAB 1044 (1995).

4

the statement of accepted facts as the framework in forming his or her opinion, the probative
value of the opinion is diminished.7
Dr. MacKay did not fully address the accepted left knee arthritic condition and disputed
that it was employment related. The Board notes that when the Office referred the medical
record to Dr. MacKay, it specifically requested that he provide the date when the employmentrelated left knee traumatic arthritis condition ceased if he believed that appellant no longer had
any residuals of the condition. The Board finds that his opinion is outside the framework of the
statement of accepted facts and of reduced probative value. Dr. MacKay’s report is insufficient
to meet the Office’s burden of proof.8 The Board finds, therefore, that the Office improperly
relied on his opinion to establish that appellant had no remaining residuals or disability from the
accepted employment injuries and that she had a material change in her work-related conditions
for the better such that she no longer had wage loss due to the work injuries.9
CONCLUSION
The Board finds that the Office has not met its burden of proof to terminate appellant’s
compensation benefits and modify its determination of her wage-earning capacity effective
September 30, 2009.

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990).
8

Willa M. Frazier, 55 ECAB 379 (2004).

9

In light of the disposition of the first issue, the second issue of continuing disability is moot.

5

ORDER
IT IS HEREBY ORDERED THAT the August 3, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: August 1, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

